Citation Nr: 1023553	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-39 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for PTSD. 

In September 2007 and August 2009, the RO granted an 
increased initial rating of 30 percent and 70 percent 
respectively for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In a December 2007 substantive appeal, the Veteran requested 
a hearing before the Board sitting in Washington, D.C.   The 
Board scheduled a hearing in June 2010. 

In correspondence in June 2010, greater than two weeks in 
advance of the scheduled hearing, the Veteran requested that 
the hearing be rescheduled to be conducted by videoconference 
from the RO because of difficulty in traveling to Washington.  
As good cause has been shown, the Board grants the motion to 
reschedule the hearing by videoconference from the RO at the 
next appropriate opportunity.  See 38 C.F.R. § 20.704 (c) 
(2009).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board by videoconference from the RO 
at the next appropriate opportunity.  


The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


